office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b01 rmferguson postf-146510-05 uilc date date to sb_se associate area_counsel long island cc sb li attn donald glasel from acting chief branch collection bankruptcy summonses cc pa cbs br1 subject effect of sec_6324a special_estate_tax_lien on sec_6324 estate_tax lien this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views issue whether the recording of the special_estate_tax_lien for deferred taxes pursuant to sec_6324a automatically divests all assets comprising the gross_estate from the sec_6324 estate_tax lien conclusion the recording of the sec_6324a lien divests the sec_6324 lien only with respect to the property designated on the sec_6324a lien agreement it does not divest the remainder of the gross_estate property from the sec_6324 lien facts you have provided the following hypothetical factual scenario postf-146510-05 the decedent died owning the following property principal_residence with fair_market_value of dollar_figure marketable_securities with fair_market_value of dollar_figure closely-held real_estate management_corporation with fair_market_value of dollar_figure the only clients are other closely-held corporations and three closely-held corporations each holding dollar_figure in real_estate equity with shares valued on the form_706 estate_tax_return at dollar_figure each the decedent’s sole heir is his son executor the estate_tax liability shown on the return is dollar_figure payment of dollar_figure of this amount is deferred pursuant to election under sec_6166 for purposes of the sec_6166 election the amount of deferred estate_tax plus four years of interest payments totals dollar_figure each of the underlying parcels of real_estate is encumbered by a mortgage which states that the mortgagor will be in default if a lien is filed on the aforementioned real_estate the estate cites that provision for its refusal to designate real_property as security for the sec_6324a lien required as a condition of granting the sec_6166 election and instead offers dollar_figure of shares from two of the closely-held companies as security if these shares meet the requirements of sec_6324a and are designated on the sec_6324a lien agreement as sec_6166 lien property you ask whether this extinguishes the sec_6324 lien on all of the property of the gross_estate described above or just divests the sec_6324 lien from the shares in other words in the event of a default on the sec_6324a lien agreement if the sec_6166 lien property value is insufficient to satisfy the amount of remaining deferred liability is the remaining gross_estate property still secured_by the sec_6324 general estate_tax lien law and analysis sec_6324 provides that unless the estate_tax imposed by chapter is paid in full or becomes unenforceable by reason of lapse of time it shall be a lien upon the gross_estate of the decedent for ten years from the date of death except for the part of such gross_estate used for the payment of charges against the estate and expenses of administration allowed by the court shall be divested of such lien sec_6324 provides generally for divestment of the sec_6324 lien from property included in the gross_estate pursuant to sec_2034 through commonly known as nonprobate property upon certain transfers of such property sec_6324 generally provides for the continuation of the sec_6324 lien even after discharge of the fiduciary under sec_2204 except with respect to certain parts of the gross_estate transferred to a purchaser or security_interest holder in other words the discharge of a fiduciary from personal liability does not in and of itself effect the existence of the sec_6324 lien these are the only provisions in sec_6324 which address divestment of the sec_6324 lien postf-146510-05 sec_6166 allows an estate to elect to defer payment of tax attributable to interests in a closely_held_business essentially estates entitled to elect deferral under sec_6166 can defer payment of tax for five years and pay the balance of interest and tax due in installments over the next ten years the service requires security as a prerequisite to granting a sec_6166 election see sec_6166 such security can take the form of a bond pursuant to sec_6165 in the alternative the estate can elect to subject property to a lien under sec_6324a sec_6324a provides generally that where an estate has made an election under sec_6166 and filed the agreement referred to in sec_6324a the deferred_amount plus any interest additional_amount addition_to_tax assessable penalty and costs attributable to that amount shall be a lien on the property designated in the lien agreement lien property sec_6324a defines sec_6166 lien property to include any interests in real or other_property that are designated in the lien agreement and are expected to survive the deferral_period sec_6324a provides that the maximum value the service can require for sec_6166 lien property is a value not greater than the sum of the deferred_amount and required_interest_amount there is no requirement that sec_6166 lien property be property included in the gross_estate and subject_to the sec_6324 lien sec_20_6324a-1 6324a-1 b sec_6324a requires a written_agreement signed by every person in being who has an interest in the sec_6166 lien property consenting to the lien’s creation sec_6324a provides that the sec_6324a lien arises at the earlier of the date the lien agreement is filed or when the executor is discharged from liability under sec_2204 sec_2204 provides that an executor upon payment of any nondeferred amount due and upon furnishing a bond for amounts deferred under sec_6166 is discharged from personal liability sec_2204 provides that a bond for this purpose includes a sec_6324a lien agreement with respect to the amount for which the time for payment has been extended under sec_6166 sec_6324a provides if there is a lien under this section on any property with respect to any estate there shall not be a lien under sec_6324 on such property with respect to the same estate emphasis added see also sec_20_6324a-1 6324a-1 e the quoted language is the focus of your inquiry as to what specific property is divested from the sec_6324 lien upon creation of a sec_6324a lien our position based upon the plain language of this provision is that the such property language refers to the property subject_to the sec_6324a lien in other words the sec_6324a lien displaces the sec_6324 lien only with respect to the sec_6166 postf-146510-05 lien property further support for this position is found in the legislative_history for the tax reform act of p l the joint_committee explanation states that the sec_6324a lien is in lieu of the regular estate_tax lien under sec_6324 as to the property subject_to the special lien emphasis added p l section this issue has never been directly addressed by any court in in re roth 301_br_451 bankr w d pa aff’d u s t c big_number w d pa we argued on appeal to the district_court that a sec_6324a lien on shares of stock displaced the sec_6324 lien only with respect to those shares of stock the court held that it need not reach this issue however as the other assets the service was seeking to collect were not assets of the gross_estate ever subject_to the sec_6324 lien see also noble v soler u s t c big_number s d ohio court does not reach issue of extent of displacement of sec_6324 lien because sec_6324a lien agreement was never filed in a bankruptcy case involving sec_6324b which makes the language of sec_6324a applicable pursuant to sec_6324b the court again does not directly address this issue but notes that m oreover any property against which a sec_6324b lien is filed is divested of the sec_6324 lien regardless of whether the property was sec_2034 to property 82_br_1013 bankr d neb as demonstrated by the facts of your hypothetical payment of the entire estate_tax imposed by sec_2001 is not necessarily deferred see sec_6166 thus a portion of the estate_tax may be immediately due and owing if the filing of the sec_6324a lien did entirely extinguish the sec_6324 lien cases would arise in which the deferred_amount would be fully secured_by the sec_6324a lien but the nondeferred amount already due would be unsecured it is unlikely that congress intended this result we also do not believe congress intended a construction of sec_6324a in which the extent the service’s interest is secured would differ significantly depending upon whether the property designated as sec_6166 lien property was property of the gross_estate subject_to the sec_6324 lien or was other_property as previously discussed nothing in sec_6324a requires property designated as sec_6166 lien the language of sec_2204 previously discussed pertaining to an executor’s discharge from personal liability is similarly circumscribed to provide a discharge only with respect to amounts deferred under sec_6166 not a general discharge with respect to the entire estate_tax liability even if the filing of a sec_6324a lien did have an effect of a general discharge under sec_2204 however the language of sec_6324 makes it clear that this would not in itself effect the sec_6324 lien postf-146510-05 property to be property of the gross_estate and the regulations specifically provide that sec_6166 lien property need not be property of the gross_estate if the filing of the sec_6324a lien did entirely extinguish the sec_6324 lien under the facts of your hypothetical the service’s security_interest would only extend to the shares designated a sec_6166 lien property if the estate had designated non-estate property of the same type and value a sec_6166 lien property however under the language of sec_6324a the service’s security_interest would also include a sec_6324 lien on all gross_estate property accordingly our position is that under the facts of your hypothetical in the event of a default on the sec_6324a lien agreement if the value of the shares designated as sec_6166 lien property becomes insufficient to fully satisfy the unpaid estate_tax liability collection action may be taken against the remaining gross_estate property which is still subject_to the sec_6324 lien please call if you have any further questions
